ORDER
PER CURIAM.
Bums, et al., appeal from the trial court’s denial of their request for a declaratory judgment and grant of relief to Heritage Patio Homes Association, et al., based on respondents’ counterclaim. We affirm. In addition, we deny, without prejudice, respondents’ motion for attorney fees incurred in pursuing this appeal.
An extended opinion would have no prec-edential value. However, the parties have been furnished with a memorandum, for their information only, putting forth the reasons for our order affirming the judgment in accordance with Rule 84.16(b)(1).